United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2637
                                  ___________

Byron L. Coleman,                       *
                                        *
              Plaintiff-Appellant,      *
                                        *
       v.                               *
                                        *
Swift Independent Packing Company; *
Swift & Company, formerly known as * Appeal from the United States
Monfort, Inc.; Con-Agra, doing          * District Court for the Southern
business as Swift & Company; Monfort * District of Iowa.
Pork, filed as Monfort Pork, Monfort,   *
Swift and Company;                      *        [UNPUBLISHED]
                                        *
              Defendants-Appellees,     *
                                        *
Mike Weber; Tony Harris; Vern           *
Cosselman; Dave Feeback,                *
                                        *
              Defendants.               *
                                   ___________

                            Submitted: March 17, 2000

                                 Filed: March 23, 2000
                                  ___________

Before HANSEN and FAGG, Circuit Judges, and NANGLE,* District Judge.
                            ___________

      *
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
PER CURIAM.

        Byron L. Coleman appeals an adverse grant of summary judgment in Coleman's
state law-based employment action. Coleman contends that ConAgra, Inc. and its
wholly owned subsidiary Swift & Company wrongfully terminated his employment and
fraudulently misrepresented the basis for his termination. After de novo review, we are
satisfied the magistrate judge correctly applied state law, and the record supports the
magistrate judge's ruling. Because a comprehensive opinion in this meritless diversity
case would lack precedential value, we affirm for the reasons set forth in the magistrate
judge's well-reasoned opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-